Mr. PRESIDING JUSTICE TRAPP, dissenting: Petitioner sought to have the court declare that under the statute promotions could be made only by open competitive examination and from an eligibility list prepared from such examination. The trial court determined that the respondents were under no statutory duty to promote solely by competitive examination. The opinion apparently concludes that petitioner is not entitled to this relief. For such reason, the judgment below should be affirmed. The court having concluded that petitioner was not entitied to the specific relief sought, I cannot agree that it undertake to continue the construction of the statute as in declaratory judgment when the issues before the trial court were not for declaratory relief. Petitioner also asks that the court order respondents to propose rules for the conduct of objective examination to be approved by the court. Mandamus is improper where the issuance of the writ would require the court to assume supervision over a continuous course of official conduct. People ex rel. Metropolitan Chicago Home Association v. Walker (1975), 31 Ill. App. 3d 38, 332 N.E.2d 750; People ex rel. McGrady v. Carmody (1968), 104 Ill. App. 2d 137, 243 N.E.2d 19.